 1

 2

 3                                                         JS-6
 4

 5

 6

 7

 8                  UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10

11   ANTONIO FRANCISCO CASTRO,           CASE NO. 2:19-CV-01664-SK
12                   Petitioner,         JUDGMENT
13             v.
14   R. C. JOHNSON, Warden,
15                   Respondent.
16

17       Pursuant to the Opinion and Order Denying Petition, IT IS
18 ADJUDGED that this habeas action is dismissed with prejudice.

19

20

21 DATED: November 6, 2019

22                                        STEVE KIM
                                          U.S. MAGISTRATE JUDGE
23

24

25

26

27

28
